United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2137
                      ___________________________

                                  Joe L. Bailey

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Deutsche Bank Trust Company Americas, as Trustee for Residential Accredit
    Loans, Inc., Mortgage Assets-Backed Pass- Through Certificates, Series
 2007-QS3 aka RALI Series 2007-QSE Trust; Wells Fargo Bank, N.A. successor
                 by merger to Wachovia Mortgage Corporation

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                         Submitted: January 19, 2016
                           Filed: February 2, 2016
                                [Unpublished]
                               ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      In this action challenging the non-judicial foreclosure sale of his Missouri
residence, Joe Bailey appeals after the district court1 granted a Fed. R. Civ. P.
12(b)(6) motion to dismiss his complaint. Upon careful de novo review, see Levy v.
Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (standard of review), we conclude that the
complaint was properly dismissed, as nothing in Bailey’s complaint indicated that the
challenged conduct was carried out by a party that was not the lawful holder of his
promissory note. See Lackey v. Wells Fargo Bank, N.A., 747 F.3d 1033, 1037-38
(8th Cir. 2014) (discussing rights and powers of holder of promissory note under
Missouri law); see also Fullington v. Pfizer, Inc., 720 F.3d 739, 747 (8th Cir. 2013)
(appellate court may affirm on any basis supported by record).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-